Explanations of vote
Oral explanations of vote
(IT) Mr President, ladies and gentlemen, the Framework Agreement that we have just adopted considerably improves the role of the European Parliament - a role that has grown thanks to the entry into force of the Treaty of Lisbon.
President Barroso, we have given you our confidence, and we expect you for your part to have respect for our greater prerogatives.
In particular, we consider it fundamental to collaborate more closely, with the aim of establishing a regular dialogue between the two institutions. We take as a cue the undertakings that you have given in this Chamber, your willingness to institutionalise a regular dialogue on key fundamental questions and on important legislative proposals, and the undertaking you have made to report on the practical follow-up to each legislative initiative request within three months of its adoption.
Mr President, our institutions will be called upon to implement the so-called 'democratic method' by establishing a special partnership with a view to defining, implementing and, above all, safeguarding the true interest of Europe. This is a greater responsibility for the Commission, but also for us, the direct representatives of the citizens of this Europe of ours.
Mr President, all these goals require a greater commitment by all: by the Commission, by Parliament, by national parliaments and by governments. This is the Europe that citizens demand of us and this is the Europe that we must be able to guarantee them over the next five years.
(DE) Mr President, I have voted in favour of the Commission and I am also in favour of the Framework Agreement, which represents an historic step forward. Despite this, I have voted against the resolution, because we received it yesterday as a finished text and were not able to debate it seriously and because the devil is in the detail. For that reason, I would like to make it clear that I have concerns about the wording in many places, for example, with regard to the rights of individual MEPs to ask questions or the risk of collusion between the Commission and Parliament in respect of the agenda if the Commission attends the Conference of Presidents.
I therefore ask that further corrections be made in the final negotiation of the text. It has rightly been said that Parliament has more power. We need a close partnership with the Commission, but we do not need collusion. We need more democracy, not less, because with this additional power comes the need for more democracy within Parliament.
(FR) Mr President, no one in this Chamber can really believe that, of the 500 million Europeans, these 27 candidates are the best qualified to become European commissioners. The Commission exercises exorbitant powers. As well as being the European executive, it initiates legislation. Who, though, are we going to appoint to exercise these powers? A series of compromise candidates nominated by the national governments as thanks for services rendered or, quite simply, to keep rivals at bay.
Let us take, for example, my own country's candidate, Baroness Ashton. We are told that the French Government opposes her because she does not speak French. Yet, Mr President, that is the least of her failings! Baroness Ashton has never put herself in a position where she has to face universal suffrage. How can the European Union teach Iran or Cuba about democracy when that woman, who manages its external service, is herself a non-elected official? Baroness Ashton and her federalist friends treat us as anti-Europeans. If, however, she and her friends from the Campaign for Nuclear Disarmament had won the fight, our continent would have remained divided and hundreds of millions of Europeans would still be subjected to Marxist tyranny. No true European ...
(The President cut off the speaker)
(LT) Certainly, I, too, would like to welcome and congratulate the new Commission, the new Members, but I would like to draw attention to some facts that were not debated in either the political groups or the parliamentary sessions, the plenary sessions; the appointment of the Members themselves. In my political group, I said that at least those candidates who enjoy the support of two thirds of their national parliament should be appointed to the European Commission. That is one point.
The other thing which was not debated and which I believe is very important is that the new Commission should pay particular attention to protecting the European Union's business people from imports from those countries that do not share the values we promote. Values such as the environment, social guarantees and, at the end of the day, democratic institutions. This is precisely where more money needs to be spent, because such imports increase the prices of our services and goods and make it difficult for our business people to compete ...
(FR) Mr President, Baroness Ashton and her federalist friends treat us as anti-Europeans. If, however, she and her friends from the Campaign for Nuclear Disarmament had won the fight, our continent would have remained divided and hundreds of millions of Europeans would still be subjected to Marxist tyranny. No true European and no true democrat can, in all conscience, support these candidates. By voting for them, solely on account of their support for European integration, this House is judging itself.
(IT) Mr President, ladies and gentlemen, I am very pleased to have cast my vote in favour of this new College of Commissioners. I am pleased because I have seen men and women who are highly expert, and have clear and defined programmes. With your permission, I should first of all like to wish success in his job to Mr Tajani, because he is a man of great worth who will be able to make a great contribution to European industry.
Finally, as Vice-Chair of the Committee on Development, I must emphasise the excellent impression made by Commissioner-designate Georgieva. She is truly a determined and capable woman who will be an excellent point of reference for the Committee on Development. I wish them all success in their jobs.
(DE) Mr President, in view of the enormous challenges facing Europe, it is important and a very welcome fact that we have an effective Commission. In addition, cooperation between Parliament and the Commission, on an equal footing and based on trust, is vital if we want to succeed. The agreement adopted today will form an important basis for this.
Parliament now has full powers of codecision and therefore has equal standing with the Commission and the Council in all areas. In light of this, we will cooperate intensively with the Commission - on the basis of trust, but not without discernment. The SWIFT agreement in particular demonstrates that no more issues may be decided without Parliament. I very much expect us in this House to be able to debate the SWIFT agreement once more.
(IT) Mr President, ladies and gentlemen, I voted in favour of the Barroso Commission because I am sure that it will be able to meet the challenges that the economic and financial crisis compels us to face with courage and determination.
I hope, moreover, that some of the topics that are particularly close to my heart will be tackled with the necessary attention. I refer particularly to regional policy, which acquires a fundamental importance when we talk of the growth and development of our territories and which must absolutely not suffer cuts following the reform of the European Union budget.
I also hope that support will be provided to tackle the housing crisis faced by our fellow citizens, which often reaches alarming levels, particularly in the great conurbations. I therefore hope that specific financial instruments for social housing and other housing policies will again be among the priorities of the new Commission, to which I offer my sincerest wishes for its work.
(PL) Mr President, several months ago, it was with complete conviction that I voted for Mr Barroso to be head of the European Commission. Quite honestly, there was no alternative. Mr Verhofstadt, the liberal alternative, and Mr Juncker, the federalist alternative, were not acceptable. Today, as someone who endorsed Mr Barroso, I must say, with sadness, that the Commission he has presented has very many shortcomings in its personnel. I cannot support, and neither can my colleagues support, a Commission which includes a Commissioner who, quite frankly, is still learning her profession. If she were a student of international relations, and expressed herself at an oral examination as she did at the hearings, she would probably be thrown out of the room. She would not pass any examination at all in Poland. I cannot endorse a Commission in which the Danish Commissioner wants to close coal mines, including mines in my country. This is another reason why I abstained from voting. It is my conviction that this Commission has very many question marks over it, and we are going to be watching the Commission carefully.
Mr President, I voted against the appointment of the new EU Commission because it will simply continue with the same right-wing, neoliberal economic policy that has already resulted in disastrous crisis in the capitalist economies of many EU States. This - allegedly new - EU Commission will turn out to be the same stale old wine with the same old neoliberal Barroso label.
These policies of liberalisation, deregulation and privatisation - implemented, let us be clear, at the behest of European big business - are having disastrous consequences for the lives of working-class people, with mass unemployment and savage attacks on living standards. In its attitude to the crisis in Greece and in Ireland, the leadership of the EU Commission is agreed that it is the working class who will pay the price, while the bankers and speculators are baled out. European workers and the poor in Europe must mobilise their power against these disastrous policies and for a genuinely democratic and socialist Europe, and that means opposing the policies of this new EU Commission.
(NL) Due to the very limited time allotted I can, of course, only pick a few of the very many reasons why we did not throw our support behind this European Commission. One of these reasons, for example, is the fact that the present European Commission is continuing as normal on the path towards the accession of non-European, Islamist Turkey to the European Union, even though this is categorically opposed by a large majority of Europeans, who themselves have never had the opportunity to express their opinion on the matter.
Another reason is the fact that this European Commission continues to argue in favour of the renewed immigration of millions and, in the long term, even tens of millions of new non-European immigrants to a continent which, in any case, already has tens of millions of unemployed people. A further reason is the fact that it has already been revealed in the hearings that not a single one of the new European commissioners is prepared to do anything about the democratic deficit.
These are reasons enough not to vote for this new European Commission.
(IT) Mr President, ladies and gentlemen, we have not received definite or satisfactory answers from the new Commission concerning the fight against illegal immigration within the European Union. That alone would be sufficient to withhold approval from its work and from its programme.
There is also another fact. The Commission and, above all, its President, has shown itself to be very reluctant to accept Parliament's legislative initiatives. This is somewhat of a breach of democracy, at least that is how it comes across. We Members of Parliament are the only directly elected representatives of the people, and failure to comply with our right of initiative, or at least attempts to flout it - even if, under the new Treaty of Lisbon, this is now sanctioned by Article 255 of the treaties - does not allow for a vote of confidence in Mr Barroso or in his Commissioners.
Mr President, when you look at the gallery of candidates that were there before us today, I think most people across the House, regardless of their politics, would have said that some were good, some might have been very, very good, some were bad and some were just pretty poor. Unfortunately, some of them have also not answered all the questions about their past. But, as Members of the European Parliament, we are unable to vote on the individual Commissioners, so we had a choice whether to vote for all of them en bloc or to reject them. That is very sad and to be regretted and, for that reason, I abstained.
We heard Mr Barroso talk about a Europe that responds to a crisis. If we really want to respond to a crisis, let us make sure we are not piling on more and more inappropriate regulation. Let us make sure that we have proper impact assessments on any directive or regulations. Take as a case in point the Directive on Alternative Investment Fund Managers, which will reduce the amount of money available to entrepreneurs in Europe, which will drive creators of wealth out of the European Union, and which will reduce investment in developing countries. If only we were able to reduce the amount of regulation going through this place!
Mr President, I was elected by the people of the south-east of England to reform the EU. Block voting for all the 27 commissioners with one vote is business as usual: not reform, not transparency, not accountability, not responsible confirmation. Mr Barroso has my personal confidence; so do some of the other commissioners with whom I have had dealings in the past. But that does not mean a vote of confidence in the whole College of Commissioners. Each commissioner is unique in political history. No other person in a so-called democracy has the power to initiate, legislate and execute the same legislation and not be elected individually by anybody. This is wholly unacceptable, Mr President, and therefore I regretfully had to abstain.
(NL) I voted against the new Commission because there is not a single indication that the new Commission will start to work on reducing the gap between the average European and the European institutions, in particular, the European Commission.
I listened to the then Commissioner-designate for Enlargement during his hearing in the Foreign Affairs Committee, in which he appeared to demonstrate, for example, a very high degree of readiness to sweep all complaints against the accession of non-European Turkey under the carpet, as has happened for five years now.
The new Commission also wants more economic immigration, even more patronising behaviour and even more meddling, all of which is certainly a particularly disgraceful state of affairs under the Treaty of Lisbon, which offers a far from reassuring perspective.
Mr President, I voted against the Commission because I do not want to be governed by a European Commission of any composition, but there are particular reasons for voting against this one. A number of its Members were members of the Communist Party, or were associated with it. For example, they include Mr Barroso, Mr Šefčovič, Mr Füle, Mr Piebalgs and Mr Potočnik, to name just a few. Baroness Ashton was treasurer of the Campaign for Nuclear Disarmament, which was little better than a Communist-front organisation, and a proportion of its funding came from the Soviet bloc.
She is not fit to be responsible for foreign security and defence policy. The noble Baroness worked to undermine the defence policy of her own country when we faced the gravest threat - a nuclear threat - from our enemies. The Commission is the new de facto government of the European Union. Europe is sleep-walking towards disaster. We are now governed by communists, collaborators and quislings.
Mr President, I was pleased to vote in favour of the Commission today because I think, in the circumstances and under the rules of the House, it was the right thing to do. We need a Commission, and we have one now.
However, the point has been made - and well made - by a number of colleagues that it would be a better system if each of the Commissioners were elected on their own merits rather than en bloc. After all, if you were putting out a football team to represent you, you would not select them en bloc. You would select each player on his merits so that you get the best possible result. I think we should work towards that situation and to reform the rules to ensure that the next time we are electing a Commission, each of them would be elected on merit. That would force the countries to put forward the best possible candidates and ensure that candidates would perform to the maximum. I think we would have a better team by doing that. But, in the meantime, I look forward to working as closely as possible with the Commission over the next five years.
(DE) Mr President, I am pleased that there has been a high level of consensus in Parliament today. Many have called for a strong Europe. Consensus makes us strong, and I am therefore pleased to see such a positive outcome of the vote on the new Commission. At the end of the day, only an effective Europe can also be a social Europe. The Commission has made a clear commitment in this regard, because ultimately we can only distribute what has already been produced. It is therefore important for us to concern ourselves with training and education and to focus on infrastructure and research in Europe.
It is relatively simple to make the rich poor, but it is a rather more intelligent, challenging and far-reaching task to make the poor rich. That should remain the goal of Europe.
Written explanations of vote
in writing. - Interinstitutional relations between the Parliament and the Commission are moving in a different direction with the Lisbon Treaty. We parliamentarians are sending a clear message to the Commission that the European Parliament never again will be a mere observer but an equal player in the shaping of European policy. Policy actions at the Community level lack coherence and leave Europe totally disabled when unexpected situations come up. And when they do come up, we are unable to respond to them in an effective and coordinated manner. The President of the Commission has committed himself to engage in an open, transparent and constructive relationship with the European Parliament in order to set clear and feasible policy aims together and to ensure high quality legislation. It is now time for Mr Barroso to remember his promises and to ensure that the requests of the European Parliament are clearly reflected in the Framework Agreement.
I support this Framework Agreement, since cooperation between the European Parliament and the European Commission is particularly important in strengthening the stability of the European Union and the effectiveness of its work. According to this agreement, once a legislative initiative request has been submitted to the European Parliament, the European Commission must answer within a month, and prepare a suitable piece of European Union legislation within a year. If the European Union refuses to prepare the act requested, it will have to justify its decision in detail. Until now, only the European Commission was able to initiate European Union legislation, but in the Treaty of Lisbon, it is stipulated that a majority of the European Parliament has the right to create European Union legislation. Parliament and the Commission will cooperate closely at an early stage on any legislative initiative requests emanating from citizens' initiatives. When signing international treaties, European Parliament experts will also be included in the discussions. In the agreement, Parliament will be granted the right to participate as an observer in certain European Union international talks, as well as the right to obtain more information about international treaties.
in writing. - Whilst we agree with those parts of the proposal that provide for the equal treatment of Parliament with the Council with regard to access to meetings and to information; for regular dialogue between the President of the Commission and the President of the Parliament; cooperation on citizens' initiatives; impact assessments on legislation; and the use of 'soft law' (rather than punitive law?); we disagree with: a reaffirmation and strengthening of compulsory time limits for the implementation of directives; and the use of congratulatory language about the European Union and its officers.
I welcome the motion for a resolution, which was approved today, on a new political Framework Agreement which will govern the institutional relations between the European Commission and the European Parliament and which will strengthen the powers of Parliament conferred by the Lisbon Treaty.
The guarantee that the Commission will apply the basic principle of equal treatment for Parliament and the Council is one of the aspects relevant to a new institutional balance that are addressed in this agreement.
I also emphasise the importance of regular dialogue between the Commission and Parliament, through access to meetings of the Conference of Presidents and the Conference of Committee Chairs, and meetings of the College of Commissioners, respectively.
Furthermore, the introduction of a new 'Question Hour' with the members of the Commission in plenary sessions will contribute towards better accountability of the executive.
I voted in favour of the European Parliament resolution on a revised Framework Agreement between the European Parliament and the Commission for the next parliamentary term as it is an important agreement, not only for its symbolic value - given that it gives a clear signal of the commitment of both European institutions, Parliament and the Commission, to work together in pursuit of the European project - but also because of its content, since it identifies the obligations of the parties so that they can better confront the challenges of the future and resolve the problems of the citizenry.
The European Parliament has often been confronted with faits accomplis by the Commission or the Council, having been relegated to the role of merely ratifying a decision already taken. This situation, about which this Chamber has complained, has created an imbalance in the relations between the three principal European institutions. It is essential that Parliament, which is more and more by rights a partner of the Council in the decision-making process, should today merit the same attention from the Commission as it affords to the Council.
Rather than merely smoothing out rough edges, I sincerely hope that the revised Framework Agreement between the European Parliament and the Commission will accelerate procedures, lead to closer cooperation and promote the exchange of information in a swift and efficient manner, allowing the voice of the elected representatives of the Member States to be heard and taken into account in good time. In view of the way in which it was prepared, I believe that this will be possible.
For these reasons, the initiative of the President of the European Commission in seeking to establish a special partnership between Parliament and the institution over which he presides is fully justified. I hope it will not only flourish but also bear fruit.
In view of the implications of the Lisbon Treaty regarding the operation of the European Union institutions and the reinforcement of shared responsibility in the decision-making process, it has become absolutely necessary to establish a set of procedures which ensure and guarantee the healthy and efficient exchange of information and points of view regarding the strategies for consolidating and developing European integration. The possibility of systematically having working meetings before each of the institutions produces legislative and regulatory material will surely promote joint working, the reconciliation of ideas, projects and perspectives and the improvement of draft decisions. In this way, we shall avoid administrative and bureaucratic procedures, particularly in respect of the return and correction of resolutions, thereby avoiding the risk of the multiplication of proposals and counterproposals.
This is an agreement which reinforces cooperation between the European institutions and which guarantees that the Commission will apply the basic principle of equality of treatment for Parliament and the Council. For these reasons, it is vital that there should be swift implementation of this Framework Agreement, and it is important to recognise the need for constant evaluation in order to improve the efficiency and efficacy of this institutional relationship.
I abstained on the Framework Agreement between the European Parliament and the Commission. Parliament, as colegislator, should refrain from trying to acquire ever greater powers at the Commission's expense. The whole treaty, and nothing but the treaty: that is how Parliament curtails the Commission's right of initiative. As President Buzek said: 'We have just taken one step further towards the right of Members to initiate legislation'. When the day comes for Members to make legislative proposals, each lobby will find a Member to serve its own interests. I want to keep the tried and tested Community method - with the Commission as guardian and judge of common European interests - from which the exclusive right of legislative initiative stems. Increasing the number of meetings between the Commission and Parliament's bodies is not the way to arrive at more effective European policy.
in writing. - I voted in favour of the new Framework Agreement between the Parliament and Commission. With the Lisbon Treaty now in force, this House has acquired increased powers and our working relationship with the Commission must adapt accordingly. I particularly welcome the section in the new Agreement requiring the Commission President to fully respond to the Parliament in the event of this House withdrawing its confidence in a Commissioner. Whilst I voted today in favour of the new Commission, I object to the all-or-nothing system whereby Parliament must approve or reject the Commission as a whole. Any procedure which enhances our capability to hold individual Commissioners to account is to be welcomed.
The approval of the European Parliament for the new Commission does not constitute a carte blanche, but a vote of confidence. However, now we can finally begin our work together with a fully competent Commission. The role of the European Parliament was consolidated and strengthened with the entry into force of the Treaty of Lisbon and, with the Framework Agreement on relations between the European Parliament and the Commission that was adopted today, the establishment of the European Parliament as an equal partner with the Commission has been duly confirmed, and this is something that I expressly welcome. With this, we have created a good foundation for future cooperation and we will also insist emphatically on this dialogue as an equal partner. It will probably also be very much in the interests of the Commission to involve the European Parliament in legislative initiatives at an early stage in order to ensure an efficient process that is in the interests and for the benefit of the people in Europe and of an active democracy.
The Members of the European Parliament are elected by universal suffrage and, as such, represent the European public. It is therefore incredible that the Conference of Presidents should be content to beg for access to the same information as the Commission and the Council receive, or to attend some of their meetings, when they are actually invited to Parliament's meetings! How can it be that Parliament is not asserting its representative role so as to demand that its initiatives be endorsed as a matter of course by the Commission? Why is Parliament accepting the fact that the Commission can refuse it permission to withdraw its vote of confidence in a commissioner if it so requests? How is it acceptable that Parliament cannot give a binding opinion when the Commission changes its way of working?
How is it possible that Parliament is not making stronger demands for the chairs of delegations only to be granted observer status when they represent it in international conferences? For the Treaty of Lisbon to give the European Parliament the role of a rump Parliament is one thing, but for its Members to state their agreement with this nonsense is something entirely different. I shall vote against this decision out of respect for the dignity of the mandate that I received from the people of France.
With the entry into force of the Lisbon Treaty, it has become necessary to negotiate a new Framework Agreement to govern the relations between the European Parliament and the Commission. The motion for a resolution, approved today by an overwhelming majority, reflects the new and extremely important role which the European Parliament is to assume. The spirit of the Lisbon Treaty is clearly present within this document, with the expansion of Parliament's responsibilities, the equal treatment for Parliament and the Council and Parliament's new prerogatives with respect to various matters. From this point of view, the approved motion expresses a deepening, in the right direction, of the constitutional process of the EU.
The motion for a resolution on a revised Framework Agreement between the European Parliament and the Commission for the next parliamentary term contains some reasonable starting points. This includes the call for a guarantee by the Commission that it will, in future, apply the principle of equal treatment for Parliament and the Council, and also the setting of specific deadlines that the Commission must meet in connection with the submission of legislative initiatives.
However, the call for the President of the Commission to ask individual Members of the Commission to resign at the request of Parliament is unacceptable and senseless. This would only make sense if, in the election of the Commission, it was possible to vote for the individual candidates, which it currently is not. For this reason, I have voted against the motion for a resolution.
I find the lack of a reference in the Framework Agreement to the European Parliament's control mechanisms and the lack of clarity in respect of the principles of power separation in parts of the agreement regrettable. I have therefore decided to abstain from the vote.
The Lisbon Treaty embodies a new institutional balance, which attributes to the European Parliament a significantly improved status with respect to the other institutions. The Framework Agreement aims to govern the daily relations between Parliament and the Commission in a partnership which is now reinforced and adapted to the new aspects of the Lisbon Treaty, taking as its point of departure the promises made by the recently elected President of the Commission, José Manuel Durão Barroso, as well as his proposal for a 'Special Partnership between the European Parliament and the Commission'. The request for an undertaking by the Commission to respond in a short time period to all requests for legislative initiatives is to be welcomed as it reflects the increasing importance of the European Parliament as a colegislator, most specifically in areas such as Regional Policy. I also consider it to be extremely positive that the agreement includes a guarantee that the Commission will apply the basic principle of equality of treatment for Parliament and the Council, as well as a greater degree of interinstitutional cooperation in the preparation and execution of the Legislative Programme and Annual Work Programme. For these reasons, and above all because it reinforces the role of the European Parliament and reinvigorates the European Union, I voted in favour of the motion.
The new Framework Agreement between the European Parliament and the Commission contains several important elements. Firstly, the principle of equal treatment for Parliament and the Council, which strengthens the democratic warrant of the European Union. Secondly, it gives Parliament additional powers to monitor legislative initiatives from the Commission, thanks to which Parliament will have a greater influence on laws which are made.
A clause has been included in the agreement about the compulsory publication of correlation tables, which I called for in my report on internal market scoreboards, and binding time limits for implementation of directives, which should not exceed two years. Thanks to this, there is a chance that the plan to establish a common market will be completed faster. The agreement also strengthens the Community approach and improves the working of both institutions. It also obliges them to function in a way which will ensure that the European Union will be a true community.
I voted for the European Parliament resolution on a revised Framework Agreement between the European Parliament and the Commission for the next parliamentary term as I consider that this agreement is essential to cooperation between the European Parliament and the future European Commission. European institutions must ensure that the 'Community method' is used efficiently, for the benefit of Europe's citizens. In accordance with the provisions of the Treaty of Lisbon, which establishes a new institutional balance, the European Parliament can ask the Commission to submit legislative proposals, and the latter must submit the relevant legislative proposal within one year of the request being made by Parliament. The extension of Parliament's powers, interinstitutional cooperation and the promotion of simpler EU legislation ensure that the EU legislative process operates better and that citizens are involved more actively and directly in drafting European legislation. The Commission must regulate the procedures and conditions stipulated in the Treaty of Lisbon whereby EU citizens can invite the Commission to present a legislative proposal on issues which they regard as necessary.
The February 2010 plenary session is today witnessing the very start of the institutional cooperation that will continue for the next five years. Although Parliament began its internal work after the European elections and quickly decided on the distribution of the positions of responsibility and on its internal rules, it has taken us time to implement the arrangements for interinstitutional cooperation between the Council and the Commission in the light of the Treaty of Lisbon. The parallel process of appointing the future commissioners has certainly facilitated the introduction of a right of legislative initiative, which the European Parliament will enjoy from now on. Henceforth, the Commission has to report on the practical follow-up to any legislative initiative requests following the adoption of a legislative initiative report pursuant to Article 225 of the TFEU. If the European Parliament requests it by a simple majority, the Commission must present a legislative proposal within one year or include that proposal in the following year's work programme. I call on every person of goodwill to observe closely the work done by Parliament, because it is clear that the MEPs will use this provision in particular in the field of universal social ethics.
in writing. - Some might be surprised that we should support a motion by the GUE/NGL Group. Whilst we find ourselves agreeing with some of the group's criticism of the European Union, our view of what should replace the EU would be quite different. Furthermore, our ideologies are completely different. We are Nationalists, valuing the sovereignty of the nation state. They are internationalists. We believe in a system that is based on private enterprise, with some regulation, and with some ownership of public utilities, whilst they would, presumably, believe in much more state ownership. We agree with: the rejection of neoliberal economic policies; the need for greater social justice (though we might differ on definitions); and criticism of the evasion, incoherence and inadequate answers of some Commissioners. However, we are pleased to vote with anybody, if we agree with what they propose.
With my emphatic vote in favour, I want to add greater force to the words spoken by President Barroso; words that gave notice of the construction over the next five years of a more united and stronger Europe.
He began his speech by recalling the fundamental values of European unity, the most important of which is human dignity. I agree wholeheartedly, but the problem is that the word 'dignity' has become ambiguous, because it is used not only to guarantee life and human equality, but also to discriminate against and do harm to the most vulnerable members of society and even to justify death. I hope, therefore, that in the next five years, the Commission will work in such a way that the word 'dignity' will be restored to its unambiguous and true meaning.
It is of symbolic importance that on 15 December last year, during the height of efforts to form the new Commission, 500 000 European citizens from 17 countries requested, in a collective petition, that our institutions interpret and implement the Charter of Fundamental Rights in every decision, on the basis of the equal dignity of every human being.
I voted in favour of the Commission-designate as I am conscious of the pivotal role that it plays in the structure of Europe as a whole and of the increasing importance that it has acquired as a producer of legislative initiatives. As a Portuguese, I cannot fail to express my delight at the fact that the demanding post of President of the Commission has once more been entrusted to my countryman, José Manuel Durão Barroso, a man who previously performed that role with undeniable distinction.
Conscious of the difficulties which recent times have brought, but inspired by the hope for better days for the European Union and the European project, I wish him, and his team, all possible success.
In view of the principles of subsidiarity, representation and equal rights of the different Member States, I emphasise the importance of sharing responsibilities and competences among the members of the European Commission. In the context of the progressive deepening of cooperation between Member States and the increased importance of the European Union's capacity for global intervention, it would be incomprehensible to split up the various strategic and political decisions and choices within the European institutions.
All the new Commissioners were questioned and given an audience in the European Parliament, where they could express their expectations and projects in their respective areas of competency, always stressing the importance of sharing responsibilities by means of interaction between the different portfolios and competences which make up the European Commission. Rather than demonstrating any incapacity or hinting at presidentialism, this approach reinforces the spirit of codecision, promoted by a cooperative leadership which itself promotes an effective and useful dialogue for the consolidation of the European Union. Given the above, I voted against the motion.
The resolution tabled by the Confederal Group of the European United Left - Nordic Green Left concerns important aspects of our appraisal of the College of Commissioners presented to this Parliament, and also summarises some of the fundamental reasons for our vote against this Commission: the presentation of a programme by the President of the Commission - to which the Commissioners will naturally feel linked and which they defended without any reservations in the hearings which took place in Parliament - which represents the continuation of the failed neoliberal policy of the previous Commission; and the fact that this team has been chosen to carry out this programme, following a strategy which will not result in the necessary changes in political orientation, in the sense of providing greater social justice, job creation and eradication of poverty, but instead contains dangerous elements that will exacerbate these serious problems. In sum, the Europe for which we fight - one of justice and social progress, economic and social cohesion, cooperation between sovereign states with equal rights, and one that promotes peace - stands little chance of being reached with the guidelines that this Commission proposes to follow.
After several weeks of hearings with the new Commissioners, this would not be an appropriate time to call into question the quality of a College of Commissioners which has, over many hours in various committees, already provided very useful clarifications about the policies to be adopted. Therefore, now is the time to provide the EU with a legitimate Commission which is capable of responding to the difficult events of recent times.
Parliament and the Commission will confront key issues for the European Union, namely the reversal of the crisis by means of the recovery of the economy and employment, the balancing of the public finances of the Member States and the negotiation of the financial framework for the post-2013 period, regarding which I would emphasise the importance of the cohesion policy.
I had the opportunity to question the Commissioner-designate for Regional Policy, Johannes Hahn, with regard to his interest in the creation of a specific programme of permanent financial support for the outermost regions.
I also presented him with a proposal for a more flexible system of eligibility for receipt of structural funds for 'transition' regions, i.e. those which find themselves caught between the objectives of 'convergence' and of 'competitiveness and employment'.
As well as displaying competence and rigour, the Commissioner-designate showed he was prepared to examine these possibilities, which gives me confidence in his future willingness and sensitivity towards outermost regions such as Madeira.
I gave my vote of confidence to this team of Commissioners, which will be led by José Manuel Barroso, as in general, they have shown good technical preparation, seriousness and ambition to be able to respond to the challenges of the EU without forgetting the values which underpin its creation, namely solidarity and territorial cohesion.
Today, we approved the composition of the new European Commission, although we must recognise that doubts over candidate Commissioners were not dispelled entirely. Both the framework of the Commission's activities and the programmes of the individual Commissioners above all lack the social aspect. The impression is given that the main criteria the formulation of objectives and tasks is based on is the strengthening of Europe's role in the world, while our citizens' rights and hopes and social protection have been pushed into the background. The S&D Group has decided to support the Commission, because at a time when Europe is plagued by an endless economic and financial crisis and ever increasing unemployment and its citizens are disillusioned with Europe, the European Parliament and Europe in general must not become the place where there is division into camps of position and opposition. Now, the most important thing is to concentrate on these most important matters on the political agenda, to end the state of uncertainty and instability in Europe as soon as possible and to solve the most acute problems, like the financial crisis and unemployment, more quickly and effectively.
The Barroso II Commission is a mixed bunch. In recent weeks, we have come across some strong, but also some very weak, candidates. That does not make it any easier to assess this Commission as a whole. This double-edged feeling is reinforced by the fact that many Commissioners-designate blatantly played up to the European Parliament during the hearings. Yet what they really stand for is even now still unclear sometimes.
The Dutch Reformed Political Party in the European Parliament has decided to refrain from voting. This is to give voice to the double-edged feeling that we have been left with by this Commission. However, there are other things going on. One Commissioner, who is also the first Vice-President, gives us fundamental concerns. Baroness Ashton has the dubious honour of being the first EU official to combine a career in the Commission with a position in the Council of Ministers. We cannot support this unjustified institutionally risky venture. What's more, Baroness Ashton has not, at any time, given us the impression of being able to cope with the pressures of this post. She is one of the weakest links in this Commission and has never given the impression of being truly at home with foreign affairs. We thus look ahead to the period 2010-2014 with some trepidation.
We have a new Commission which has assumed its mandate at a difficult time, but which is made up of a group of professionals on whose shoulders lie the responsibilities of all 27 Member States. We have the Treaty of Lisbon which changes the configuration of power and requires adaptability from the Commission. Consequently, we have a European Union in a new, delicate situation, but which requires performance, stability and drive when it comes to proposing and implementing coherent policies.
We are facing a new financial outlook, which means a sensible response is required from the Commission through reform and new adjustments in every sector, starting with the economy.
All Member States are feeling the full magnitude of the financial crisis. The alarm bell sounded by Greece provides strong resonance, from states with well-tuned economies to those which are struggling at every stage to cut their budget deficit. A stable, well-coordinated economic policy across all 27 countries offers the chance of avoiding a major imbalance at EU level and of having a beneficial effect in the second stage. The EU's actions are intended to provide solutions to the crisis-related problems and be creative in order to restore stability in Member States. In other words, they are meant to eliminate the deficit, prevent disparities, while also consolidating the economy.
Like my fellow Members from the three main political groups in the European Parliament, I have just approved the appointment of the College of European Commissioners presented by Mr Barroso. It is, in fact, a fine team bringing together individuals with varied and complementary backgrounds. Until 2014, Christian-Democrats, liberals and socialists will leave their political and geographical differences aside and work together within a College to serve the European general interest. For three weeks, the MEPs did a remarkable job of monitoring the quality of the candidates through the parliamentary hearing procedure. At the end of this period, it was our duty to give our full support to this new team. We now expect this 'Barroso II' Commission to surprise us with its unfailing determination to advance the European Union. Its main task will be to demonstrate each day the added value of the European project to all our fellow European citizens.
In the critical period through which Europe is passing, in financial, economic and social terms, it is crucial to have a strong Commission with an ambitious, bold programme in key areas such as energy security and climate change, scientific research and innovation.
The new structure of the Commission, with one portfolio exclusively for Climate Change and another that combines Innovation and Research, gives clear evidence of an ambitious project and a credible strategy for Europe through to 2020.
This new Commission, under the leadership of President Barroso and with a new structure for those areas, meets the necessary criteria to be the engine of economic recovery, based on efficient use of resources and on innovation, having greater social justice as its objective.
I welcome the new College of Commissioners and President Barroso and congratulate them on the result of this election. It represents broader parliamentary support compared to the preceding Commission, and gives a clear signal of encouragement for the new institutional cooperation between Parliament and the Commission, so that they can speak more and more with a single voice in an EU which is a leader at world level.
I voted against this Commission, as did all the French Members of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament. The majority of the commissioners represent the liberal stance of the European Union that we reject. There are others, nominated by their Member State, who do not have any ambitions for Europe, or any personal vision. One thing is for sure: the future commissioners did not commit themselves on any one of the points that we consider essential. What strategy will get us out of the crisis? How should we respond to the social and climate emergency? How should we revive the European project? Having failed to receive sufficient answers to these questions, we have voted against, because we cannot give a blank cheque to the European Commission. I do not believe that, if it fails to meet these objectives, this Commission can offer a new future to European citizens or secure a place for Europe in the world. On that basis, it cannot have our support. Of course, I am now going to have to work for five years on the proposals of this Commission. My vote today is an expression of my mistrust and of the political vigilance that I will demonstrate throughout this term of office.
in writing. - Along with my political group, the Socialists and Democrats, I was very pleased with the final make-up of the incoming Commission. In particular, the Environment and Energy Commissioners will be pivotal to the development of Europe in the coming years, and I am satisfied that President Barroso has chosen the correct representatives.
I voted against the proposed Commissioners (College), because they will apply the same, neoliberal policies which drove the European Union into this multi-faceted crisis and huge inequalities. They will promote the Treaty of Lisbon and the EU 2020 strategy, which will strengthen the sovereignty of the markets, increase unemployment and insecure jobs, unravel the social security system and restrict democratic and social rights. Obscure procedures and the democratic deficit in the European Union are causing mistrust among the citizens and exacerbating the crisis of confidence in the European institutions, as recently expressed in the extremely poor turnout at the European elections. Continuing with this policy will scupper the expectations of European citizens. The European Left will oppose this policy through the European Parliament and by fighting side by side with the workers and social movements to realise the hopes of the young generation for a democratic, social, feminist, ecological and peace-loving Europe.
I compliment Dr Barroso not only on the excellent work that he did during his first period of office, but also on his deserved re-appointment for a new term at the head of the European Commission. I hope that Parliament and the Commission will be able to work in close cooperation and with full respect for the competences and prerogatives which each possesses, with the aim of establishing a Special Partnership between both institutions, such as that proposed by President Barroso in his political guidelines. I am confident that the President-elect of the Commission will honour the promises he has made to this Parliament, which should result in a revised Framework Agreement. Only in this way shall we be able to complete the integration of a Europe which has as its primary objective the defence of our citizens' rights.
The hearings of the Commissioners-designate are always important moments which reveal the depth of European democracy. Parliament exercised its competences and the process had dignity, incisiveness and transparency. I believe that the second Barroso Commission will be even stronger and better prepared in policy terms than the previous one. I hope that it will be cohesive and that all its members will be equal to their great responsibilities, at a time when everyone is longing for economic recovery and job creation.
The new Barroso Commission has been approved by the European Parliament by a large majority. Of course, I also voted in favour of it. And I did so not only in a conscious manner, but also in a committed and confident one. I did so because the new College of Commissioners, on the basis of their experience, has a much greater political capacity and offers guarantees that it will firmly and with determination confront the great challenges facing the European Union: the serious financial crisis which we are experiencing and its terrible social and economic effects, particularly unemployment; security and the fight against terrorism; the strengthening of Europe's role in the world, which means a Europe with an active common foreign and security policy; the fight against climate change; and the competitiveness of our economies in defence of our social model. The realistic and ambitious programme which José Manuel Barroso has presented and which our Parliament has endorsed can now, finally, be implemented, to the benefit of 500 million European citizens. I wish the very best of luck to the President of the European Commission and his team.
In September, the Members from the MoDem party did not vote in favour of Mr Barroso's appointment as President of the Commission, his track record not being such as to recommend his re-election. Nor did they vote today for the College of Commissioners, as the lack of ambition shown by a number of its members during their hearings offered little hope of the strong Commission that the EU needs. Moreover, recent developments have sadly highlighted the inability of that team to get to grips with events. Doubts were first instilled in December, during the Copenhagen Summit, where Europe proved itself incapable of speaking with one voice. They were confirmed in January, when Baroness Ashton failed to visit Haiti to show European solidarity or to attend the Montreal donor conference, where her presence was required in order to coordinate EU aid and the aid of the Member States. Finally, there can be no more doubts now, in February, when Greece is being attacked by speculators without the Commission being able to present a credible rescue plan. For these reasons, the elected representatives of the MoDem party have not put their trust in the Barroso II Commission.
As a committed pro-European, I cannot give my approval to the new European Commission. It is based on non-transparent decisions in the national parties and government offices. The proposed EU commissioners are not independent political heavyweights, as rightly desired by younger citizens in particular. No criteria relating to specialised knowledge were applied in the selection process. The fact that there were four weeks between the nomination of the Austrian Commissioner, Johannes Hahn, and the allocation of his portfolio is in itself evidence of this. Despite the EU's reform treaty, the Treaty of Lisbon, which is now in force, the European Parliament still cannot elect individual commissioners or express a lack of confidence in them. Political personalities like the French and Spanish European Commissioners will founder here. This European Commission does not stand for more democracy and an awakening; it is a continuation along the path that led us into the current crisis.
Last autumn, we voted against Mr Barroso, since he does not share our view of the importance of good working conditions, equality and the transition to a sustainable society. The vote today concerns the College of 26 Commissioners.
Before Mr Barroso was re-elected as President of the Commission, we made clear demands for a revision of the Posting of Workers Directive. Mr Barroso was forced to concede and acknowledged for the first time that there were problems with the rulings by the European Court of Justice in the Laval case, among others. He also promised to come back with a regulation for resolving the problems as soon as possible. This was a very significant change of position by the President of the Commission, but it was not sufficient for us to support his candidature.
Today, we will take a position on the overall group of commissioners and we hope that certain commissioners - who have been given key positions in order to deal with the jobs crisis, the regulation of the financial markets and the defence of fundamental trade union rights - will be able to make a difference. It is particularly positive that Mr Barnier and Mr Andor have clearly stated that there are problems with the European Court of Justice's interpretation of the Posting of Workers Directive. They were also clear that they are willing to start work on implementing the necessary changes to European legislation.
I welcome the fact that the Lisbon Treaty retains the possibility of each state keeping its own commissioner, an approach which is relevant if we want all shades of opinion in Europe to identify with the processes and projects which are produced by the Commission.
I regret some of the difficulties that occurred during the parliamentary hearings, which led to the withdrawal of one of the candidates, and I sincerely hope that such events become rarer.
In my judgment, the adopted method of subjecting the candidates for commissioner to parliamentary scrutiny is beneficial for the integration of Europe, as it allows for greater transparency in the debate and in the evaluation of the individuals' suitability for their intended posts, and I appeal for the hearings to take place in a demanding but cordial atmosphere, as the European Parliament and its Members should refrain from trying to turn the hearings into a spectacle of gratuitous insults and confrontation.
I hope the Commission will choose better legislation, will always bear in mind the need to properly respect the principle of subsidiarity and will, as a matter of priority, adopt a central policy role in tackling the economic crisis.
In a crucial phase for the recovery of the economy, the experience and versatility of this Commission led by José Manuel Durão Barroso, as well as the manifest commitment, competence and recognition of the great European causes by the Commissioners who were heard in this Parliament, will be decisive in sustaining a united and socially equitable Europe, capable of assuming a leading role in the fight against climate change and reinforcing the competitiveness of our firms by backing scientific research and innovation.
I stress the renewed expectations of a team that accepts the great diversity of cultures and identities in Europe as enhancing the best values of each Member State. Regarding the new institutional relations created by the implementation of the Treaty of Lisbon and in view of the challenges placed in the path of the development of contemporary societies, I believe that, with this Commission, the European Union has strengthened its capacity for intervention in the current economic, social and political framework, not only internally. but also at a global level.
Our vote against the European Commission is a natural result of our disagreement with respect to its programme, the majority of the positions upheld in the hearings that have taken place, and the objectives and content of the Treaty of Lisbon itself which the Commission promises to defend, but with which we disagree.
Whilst it is true that the European Commission is one of the most important institutional organs of the European Union, it is also true that the College of Commissioners is composed of commissioners nominated by the Member States of the European Union. Since the majority of their governments are right-wing conservative or social-democrat with similar policies, it is not surprising that the European Commission is leaning in the same direction to deepen neoliberal, militaristic and federalist policies. In practical terms, therefore, we did not hear any responses to the serious economic and social problems which workers and citizens are facing.
We fight for another Europe, of justice and social progress, where economic and social cohesion are a reality and cooperation among states which are sovereign and have equal rights, as well as peace, are central objectives.
I voted in favour of the new 'Barroso II' Commission. Since the European elections of June 2009, the European Union has been in a political vacuum, a vacuum made worse by the delayed entry into force of the Treaty of Lisbon. There is therefore an urgent need for the new Commission, as the only European institution with the power to initiate legislation, to become active. With the exception of Mrs Jeleva, who had to withdraw her candidature, the 26 commissioners who have been appointed have all individually received the support of the MEPs. It would have made no sense to reject the College. Consequently, the vote to appoint the Commission was a mere formality, an 'administrative yes'. By voting in favour of the Barroso II Commission, I do not intend to give it my unconditional political support. I shall judge the Commission on its political initiatives.
In spite of the presence, within the College, of several high-calibre individuals, I voted against the appointment of the Commission for two reasons. When it comes to economic and monetary issues (the Lisbon Strategy, supervision of the euro area), the failings of the previous Commission are well known. As regards the external representation of the EU, Baroness Ashton does not have the required skills and has not seemed intent on committing herself, as we have seen with the Haiti tragedy. She was part of the Blair government which invaded Iraq in violation of international law and which negotiated an opt-out on the Charter of Fundamental Rights.
I have voted in favour of this Commission, because overall it has shown - particularly with the (new) appointments - that it can carry out the work successfully. The outcome of the negotiations between the Commission and Parliament is also satisfactory. I think it is particularly important that the Commission does not receive a carte blanche for the next five years, but is to be subject to a form of ongoing assessment.
There remains a particular challenge to bring coherence to the policies in the different areas, for example, the environment and social and economic affairs, and to formulate our communication with the outside world in such a way as to make European policy more transparent and comprehensible for all citizens.
I voted against Mr Barroso's Commission because it fails to meet my requirements in terms of promoting the social reforms that we must have if we are to emerge from the crisis in which we find ourselves. It is clear that this Commission will by no means represent a proactive force for a strong political Europe and that it is poles apart from the Europe that I am so anxious to see. With ill-defined portfolios and weakened powers, this Commission will lack the means to act and will certainly be more inclined to preserve national interests than the European interest.
in writing. - I voted in favour of the new College of Commissioners. From the viewpoint of Scotland, the nation which I represent, there are significant issues and challenges for the new Commissioners to address. With reform of the CFP and the CAP on the horizon, Scotland's key interests in these policies must be recognised and I call upon the Commissioners concerned to ensure that Scotland's coastal and rural communities are allowed to flourish socially and economically. Scotland being a major potential source of energy production, especially in renewable sources, the Commission should prioritise projects and initiatives which will assist in developing Scotland's massive potential as a supplier of clean green energy.
As a member of a pro-EU Party, I hope that this Commission can recover some of the faith in the EU which has been lost by many Scots, for example, as a direct result of Scotland's experiences of the failed Common Fisheries Policy.
The Barroso Commission Mark II will be the first to operate under the Treaty of Lisbon, with the European Parliament enjoying extended powers, making it a more visible and active partner than ever. Based on the outcome of the vote, we have appointed a College of Commissioners whose overall performance did not really go without a hitch, as in the case of the commissioner nominated by Bulgaria and her subsequent replacement, which highlight this point. The fact that we have successfully achieved this task of changing the College's composition is actually a success for the European Parliament in general and for our political group in particular. However, I believe that a vote for this College is the most appropriate option at a time when any delay in making this decision could have put the EU in an uncomfortable situation where accusations of inefficiency would have been justified. What is important is for the new Commission to get down to work as quickly as possible and catch the European Parliament up, which has already been elected for seven months, at least in terms of the work which has been done. We can only hope for good cooperation where the objectives and action plans take on a more concrete form than that presented during the hearings.
(PL) I abstained from voting on the composition of the European Commission, because alongside the good candidates, there were many weak and very weak ones. It is unacceptable to me to consent to people being put forward for the positions of head of European diplomacy, Commissioner for Economic and Monetary Affairs and Commissioner for Employment and Social Affairs who are not qualified to hold these positions. We should remember that we are still in a crisis, and we are still looking for a way out of the crisis. Europe cannot, therefore, afford to have Commissioners who are only now going to learn their portfolios. I am astonished by the attitude of the President of the European Commission, who, after serving a five-year term of office and having such large experience in leading the Commission, has proposed such weak candidates. Quite honestly, I should have voted against the proposed make-up of the Commission, but alongside the weak candidates there were also several very good ones - including the Polish candidate, Janusz Lewandowski. In spite of my abstention, I wish the entire Commission nothing but success, because this is so important for all Europeans.
in writing. - I voted in favour of the College of Commissioners, expressing my trust in the President of the Commission most of all. I do not consider the composition of the Commission to be ideal. The High Representative for Foreign Affairs continuously poses a problem for me, as she does not have the necessary experience in foreign affairs and she lacks a clear vision on how to lead the EU's foreign and security policy. Nevertheless, I find it crucial that the Commission start working in its full mandate and I consider the wide support of the European Parliament in this very important as, in my opinion, the Commission and the European Parliament are the closest allies in shaping the EU's common policies.
in writing. - We all wish this new Commission well. Their priorities are many but there is no doubt of the one area that we all agree on is for the need to create jobs. This should be the major pillar on which this new Commission is judged. Let's be frank about it; many of the Member States have or are facing economic collapse. Reversing this situation and developing a smart, social market economy where the EU is a global leader across all fields of economic life will be the measure of this Commission. It is my hope particularly that the Irish Commissioner, Ms Geogheghan Quinn, takes a leading role in the new commission with her innovation and research portfolio. She will play a critical role in Europe's recovery and I wish her well with this.
Mr President, many fine words have been spoken regarding Mr Barroso's new team of commissioners - and rightly so.
I speak now because it is necessary to draw attention to a major mistake that has been made in connection with the new Commission: one may look in vain for the position of Commissioner for Communication. It has quite simply been DISCONTINUED - and that at a time when - more than ever - we need a proper, coordinated, well thought-out communication policy within the EU.
A couple of weeks ago, I sent Mr Barroso a letter on behalf of the Group of the Alliance of Liberals and Democrats for Europe expressing our concern and asking WHY we no longer have a Commissioner for Communication.
No reply has ever been received - which is perhaps a kind of answer in itself, if not a satisfactory one.
It thus seems that no one is sure why the EU does not have a commissioner for what is an incredibly important - in fact, quite crucial - area if the many great speeches about getting closer to the EU's citizens and creating a common European public space are to be anything more than just fine words.
I am still waiting for an answer from Mr Barroso - preferably an answer with a proper plan for communication in the forthcoming five years.
in writing. - I share the critics on the procedure of the nomination of the Commission, as explained in the resolution of the Green Group, particularly the lack of transparency, Member States choosing their candidates rather according to domestic political considerations than for their suitability, and the lack of possibility to disapprove to a separate candidate. However, I could not vote against the whole Commission since the Commissioners-designate for absolutely crucial and key issues such as climate, environment, development, humanitarian aid, agriculture and fisheries were all regarded as very competent and committed. Therefore, I abstained on the vote on the new Commission.
I have just approved the election of the European Commission, although this was not an easy decision. The reason for this is that, during the hearing, it emerged that some of the candidates proposed by the Member States did not have adequate specialised knowledge, nor were they in a position to develop concrete ideas about their portfolios or, indeed, any vision for the future at all. The Framework Agreement between the European Parliament and the Commission on their future cooperation also leaves many questions unanswered. It is currently merely a European Parliament wish list, with no obligation. In specific negotiations, it will now need to be specified in detail the extent to which our rights as representatives of the people were able to be significantly strengthened through the Treaty of Lisbon. However, the interinstitutional agreement does contain some important steps in the right direction. The impact of all measures taken by the Commission is to be assessed regularly by an independent party. Parliament will be informed at an early stage of staffing changes in the Commission. The Chair of Parliament's delegation will be granted observer status at international conferences. The European Parliament will be entitled to be involved in preparing and implementing the Annual Work Programme of the EU. Finally, the European Commission will undertake to submit a report on its legislative initiatives within three months. I have therefore voted 'yes' today to the new Barroso Commission.
A vote in favour of the European Commission is, on my part, an expression of the credit of trust and hope that I place in Mr Barroso's newly-elected cabinet. I think that, despite much controversy and the probability that some of the Commissioners lack experience, we should enable the European Commission to get to grips with issues which arise. It is only by active involvement and getting down to some real work that the Commissioners will be able to demonstrate their real value. I hope the new cabinet, with the close cooperation of the Council of the European Union and the European Parliament, and with effective control, will show that my vote was right.
in writing. - I welcome the appointment of the new Commission, and look forward to seeing the Commission delivering on the promises made. I am particularly pleased at the confirmation of Cathy Ashton as High Representative, and am sure that her quiet diplomacy will be of benefit to Europe as a whole.
The Barroso II Commission, as the election of its President showed, is a continuation of the previous Commissions, the neoliberal policies of which led the EU into a situation of long-term economic, social and environmental crisis that is henceforth its own. Neither the programme presented by Mr Barroso nor the nominations of the commissioners point to any change in the Commission's policy objectives.
Lying somewhere between the continuation of the worst possible situation and its decline, the Barroso II Commission embodies a Europe that has been reduced to social destruction and to the Atlanticism beloved of the neoliberal elites, a Europe that refuses to break with the neoliberal dogma of focusing exclusively on profits, which is destroying the people and the planet. My job as an MEP is to build the Europe of equal wealth distribution and of environmental planning that the peoples need. I shall therefore vote against a Commission that is the antithesis of this.
After several weeks of hearings with the new Commissioners, this would not be an appropriate time to call into question the quality of a College of Commissioners which has, over many hours in various committees, already provided very useful clarifications about the policies to be adopted.
Therefore, now is the time to provide the EU with a legitimate Commission which is capable of responding to the difficult events of recent times. This replicates here the tenor of the explanation of vote submitted with respect to the motions for resolutions, and. The undersigned particularly welcomes the fact that the European Union is now better equipped to confront the problems of the present and challenges of the future.
As a staunch European, and following the adoption of the Framework Agreement between the European Commission and the European Parliament for the next five years, I gave my support to the appointment of the new European Commission, as did the majority of my colleagues from the Group of the European People's Party (Christian Democrats). The outcome of the vote is clear: 488 of my fellow Members joined me in endorsing the appointment of the College of the European Commission. I would point out that this is the first time in European history that we have appointed the European Commission in our capacity as a true colegislator. In a Europe shaken by the crisis, and with the new institutional set-up, we need ambition and a major unifying project in order to establish a stronger Europe for European citizens. Therefore, I call strongly for the European Commission to begin taking action without delay.
I voted in favour of the Barroso Commission Mark II for two reasons. The first reason is that it has put forward a credible and realistic programme which I regard as being appropriate for the current needs. I hope that the new College will proceed with implementing this programme as soon as possible. The second reason is that Mr Barroso's team is made up of many reliable professionals who, I firmly believe, will make a significant contribution to the success of the reforms which we need in the coming years.
The Polish delegation of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament voted in favour of extending a vote of confidence to the new European Commission. We are, however, conscious of the weak sides of the newly-appointed Commission and of the reservations expressed over the competence of some Commissioners. We have had to wait a long time for the new European Commission. It should, however, be admitted that the new Commission did receive the overwhelming majority of the votes. This is a strong mandate for the future. However, on the other hand, hardly anyone voted for the new Commission without some reservations. One problem certainly is the fact that, with 27 Commissioners, their portfolios often overlap, which is not a very clear situation.
Many fellow Members point, too, to the problem of the excessive control of particular Commissioners by Mr Barroso. We welcome the fact that the new Commission will carry out an assessment of the social and economic effects of the financial crisis. I note with great disappointment, however, the fact that in Mr Barroso's speech, there was no specific information about reform of the common agricultural policy or cohesion policy. These areas will certainly be among the most important areas of work in the coming term of the European Commission.
The citizens and institutions of all EU Member States should be keen for the best and the strongest candidates to become Commissioners. The responsibility is great, both for those countries putting candidates forward and for Members of the European Parliament. Unfortunately, some states are not guided by this attitude. The impression is given that sometimes, the governments of EU Member States send weak or 'undesirable' politicians to Brussels to free up a position in their capitals. This is a dangerous tendency. However, the European Parliament is attempting to show a 'red card' to weak candidates, who have received both a posting from their governments, and the approval of Commission President Barroso, or those whose financial interests lack transparency. Five years ago, two candidates failed, this year one. However, as yet, MEPs do not have the right to vote for individual Commissioners, we vote for the College of Commissioners. As the majority of Commissioner candidates made a good impression, I voted in favour of the new European Commission.
Europe has urgent need of an authoritative leader, which this Commission embodies completely.
The new Commission will have the difficult task of encouraging sustainable growth through the full implementation of the European economic model; that is, the model of the social market economy.
The strengthening of the internal market must provide the key to maintaining healthy competition, with the aim of encouraging job creation and growth. I am particularly proud of the fact that in the new European executive, Italy is providing, in the person of Mr Tajani, continuity of merit and competence by being awarded one of the key portfolios, namely that of industry, which is of strategic importance in managing the crisis and in the reorganisation of European production.
During the course of this next mandate, the Commission must set itself precise priorities, and be capable of giving a European face to immigration policy and energy policy, thus providing the Union with a consistent approach that is currently proving difficult to attain. It will also have to be able to provide the European Union with a foreign and defence policy worthy of that name.
The Committee on Industry, Research and Energy is responsible for research, energy and developing the information society. These are three priorities in terms of emerging from the crisis and regenerating our production system, which my Group, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, wants to be more competitive and innovative, but also more socially and environmentally sustainable. Research and innovation are major driving forces for change. Mr Barroso committed to 3% investment in research and development. However, we were concerned to see how this area gradually became less of a priority in terms of political timetables and budgets. The Commission has made a clearer commitment in this regard. Economic recovery will largely come as a result of changing our energy model. The future of the economy is the future of the green economy. The Commission has also reaffirmed this goal. With regard to the information society, we agree on the many challenges that we face in order to guarantee access to information and communication technologies for everyone everywhere. The Commissioners that attended our Committee made significant, specific commitments, and we have given them a vote of confidence, but we guarantee that we will ensure that those commitments are fulfilled.
I voted 'no' to the question of whether we consider Barroso II suitable as a motor, initiator and inspirer of the European project. Barroso is not the powerful leader we need. He allowed five extremely crucial years to pass by. Years in which the EU could have pursued a less neoliberal and a more social policy. Years in which Europe could have promoted SMEs. Years in which he could have helped support the quality of European, independent media and could have helped democratise European decision making in order to give millions of citizens more confidence again in the European cooperation project. None of this happened.
By blindly focusing on liberalisation, high stock market prices and macro-economic growth, the social and sustainable face of the EU became foggy. The world is being ravaged by three crises: a financial-economic one, a social one and an environmental one. A lack of a collective response is feeding public cynicism and political nihilism. Barroso's weak and vague policy plan gives little hope for change. He accepted that Member States sometimes push entirely incapable candidates to the fore and he split the portfolios of some commissioners up, resulting in uncertainty about who is now actually responsible for crucial policy areas. Barroso lacks vision and political boldness, and this does Europe no favours. That explains my 'No' vote.
Parliament and the Commission will confront key issues for the European Union, namely the reversal of the crisis by means of the recovery of the economy and employment, the balancing of the public finances of the Member States and the negotiation of the financial framework for the post-2013 period, regarding which I would emphasise the importance of the cohesion policy. I had the opportunity to question the Commissioner-designate for Regional Policy, Johannes Hahn, with regard to his interest in the creation of a specific programme of permanent financial support for the outermost regions. I also presented him with a proposal for a more flexible system of eligibility for receipt of structural funds for 'transition' regions, i.e. those which find themselves caught between the objectives of 'convergence' and 'competitiveness and employment'. As well as displaying competence and rigour, the Commissioner-designate showed he was prepared to examine these possibilities, which gives me confidence in his future willingness and sensitivity towards outermost regions such as Madeira. I gave my vote of confidence to this team of Commissioners, which will be led by José Manuel Barroso, as in general, they have shown good technical preparation, seriousness and ambition to be able to respond to the challenges of the EU without forgetting the values which underpin its creation, namely solidarity and territorial cohesion.
in writing. - (PL) I voted in favour of appointment of the Commission, although in the case of several commissioners I would gladly have expressed a separate opinion. As we all know, the European Parliament votes only on the composition of the entire Commission. Despite the fact that I cannot say I am delighted with the choice of Baroness Ashton, the College of Commissioners is dominated by extremely competent and experienced people. The Group of the European People's Party (Christian Democrats), to which I belong, decided to endorse the Commission, to enable the European Union to work efficiently. If I had voted against appointment of the Commission it would have been a demonstration and could have been seen as a lack of loyalty towards my group, but it would not have affected Parliament's decision. Mr Barroso's new Commission includes experienced and wise politicians such as Mr Barnier and Mrs Reding, with whom I am going to work closely. Mr Lewandowski, who is responsible for the budget, will certainly be an excellent commissioner, too. We can be truly proud. The European Parliament was also able to influence Bulgaria, which replaced Mrs Jeleva, who was not very well qualified in the field of humanitarian aid and development, with Mrs Georgieva. I consider this to be a great success and a constructive contribution of the European Parliament to the creation of the new Commission. Making sound suggestions and having an indirect influence on Mr Barroso and Member States is, I think, the most effective way we can work, today. Voting against the Commission would have prolonged the expensive negotiations, and the final effect would not necessarily have been better than the one which we have achieved.
The members of the European Commission have the vote of confidence of the political representatives of capital, but not of the workers. The members of the European Commission were appointed by the neoliberal and social-democrat governments of the Member States of the EU and the vote of the European Parliament, the sole political criterion for their election being their ability to serve the interests of capital without hindrance. The members of the European Commission took pains to confirm this during the hearings in the European Parliament's committees by unhesitatingly supporting: the imperialist nature of the EU, the strength of its anti-grassroots policy and its military interventions at international level, in order to promote the profitability of capital; their dedication to the completion of the single market and the four Maastricht freedoms, competitiveness and capitalist restructurings, in order to put suitable conditions in place for the concentration of capital; the stepping-up of anti-grassroots measures in an all-out attack on the workers' labour, wage, social and insurance rights, in order to increase the profits of the monopolies; an increase in and the strengthening of reactionary prosecuting tools, in order to repress workers' and grassroots demonstrations. The MEPs of the Greek Communist Party voted against the European Commission, which will maintain and intensify the policy of exploitation of the workers, poor farmers and the self-employed.
in writing. - We want a pragmatic European Commission that will push through reform, including deregulation and reductions in EU expenditure, focusing on managerial issues rather than political integration. While some of the nominated Commissioners are competent, others are not. The post of High Representative is a product of the Lisbon Treaty. I do not approve of that treaty or its creations. It has no democratic legitimacy. Baroness Ashton was chosen through a back-room deal among Europe's socialist parties, an afterthought by the British Prime Minister. Besides having no experience of the required tasks, she has a highly dubious past as National Treasurer of CND. This subversive organisation sought to disarm Britain unilaterally at the height of the Cold War, and spread alarm and despondency. There are many nominees with Communist backgrounds. Some nominees, such as László Andor, demonstrated little understanding of their portfolios and seemed inclined to impose more and more unhelpful regulation. It is quite wrong that Parliament cannot vote on individual Commissioners but must vote on the College as a whole. While I could approve some individuals, others I would vote against. In the interests of the solidarity of our group, I abstained.
Mr Barroso, the pragmatic reason for voting 'yes' to the Commission-designate is simply that the work that needs to be done can now finally be started. This will save valuable taxpayers' money. Mr Barroso, you have shown skill in electing the Commission. Some of the Commissioners-designate are excellent. There are also some who definitely have the potential to develop. They should be given the opportunity, as they wish, to familiarise themselves with Europe's challenges. However, there are some Commissioners-designate who leave something to be desired, do not seem to possess the specialised knowledge and seem to lack the necessary ambition to occupy the top positions in Europe.
For these reasons, I have rejected the proposal for the Commission-designate made up in this way. I would like to see commissioners appointed in a much more transparent way - and I would like better qualified female commissioners to be found.
I voted in favour of the motion for a resolution and, hence, of the new European Commission. The European Parliament is not giving a blank cheque to Mr Barroso and the College of Commissioners. However, I met with President Barroso on a very regular basis throughout his first term of office when I oversaw, during the same period, the work of Parliament's Committee on Women's Rights and Gender Equality. I was therefore able to observe his sensitive approach to managing the work of the European Commission and the respect he shows for his fellow human beings and for the common good. I am also very pleased for the Slovak candidate, who was exposed to unfair attacks born of ignorance and carried out for nothing other than petty political reasons. When slander and minorities are used, by means of a smear campaign, to question the integrity of a political figure for petty political reasons, it marks the beginning of the end of the institutional political culture. I genuinely wish all the members of the European Commission well in their efforts to do an excellent job.